Avery, J.
(dissenting): The Election Law (Ch. 159, Laws 1895, Sec. 13) provides “ that the following classes of persons shall not be allowed to register and vote in this State, to-wit, persons under 21 years of age, idiots, lunatics and persons who upon conviction or confession in open court shall have been adjudged guilty of felony or other crime infamous by the laws of this State, and committed after the first day of January, 1877, unless they shall have been legally restored to the rights of citizenship.” It is conceded by the majority of the Court that it is the right and duty of the registrar to ask every person who offers to register what is his age and residence, and to refuse to-register any whose answers show that they are disqualified because they have not attained the age of 21 years or have not resided for the requisite period in the State and county, of are not residents of the townships in which they propose to vote. In this ruling I fully concur. But the Constitution, Article 6, Sec. 1, provides, in the very same language used in Section 13 of the act, for the disfranchisement of those adjudged guilty after conviction or confession in open court, “ unless restored to citizenship in a manner prescribed by iaw.” The whole Court concurred in Harris v. Scarborough, 110 N. C., 232, in sustaining the power of the Legislature to enact reasonable regulations, and this holding is supported by the highest authorities-upon constitutional law. Cooley’s Const. Lim., pp. 757, 758. The Legislature has declared that these infamous persons “ shall not be allowed to register.” By whom shall they be denied that privilege? Manifestly, by the only officers who have the opportunity to allow or disallow the registration. I think that Section 13 is imperative in its mandate that neither infants nor infamous persons shall be permitted by the registrars to have their names enrolled on the list of voters. The majority of the Court concede *647the power of the registrar to ask one offering to register what is his age, and if he answer that he is 18 to refuse to record his name. IJpon what reasonable principle is he denied the right to ask such persons whether they have, since January 1, 1877, been adjudged guilty on conviction or confession in open court of a felony or other infamous crime? I confess I do not understand. It is immaterial whether the registrar be required to add to this question the further interrogation, “ And have yon since been restored to citizenship? ” or whether he permits the proposed voter to add to his answer the statement that he has been restored.
I see no reason why the merciful provision that a felon might be allowed restoration to citizenship, which is generally conditioned by statute upon proof of a reformation in his life for a certain period, should be placed in a more favorable plight before the law than a boy of 20 years of age or a non-resident who has never been accused of previous dishonest}'. The fact that the infant, in response to the usual question, says he is 21 years of age will usually fix upon him the scienter in case of subsequent indictment for perjury in corruptly taking the oath, under Section 86 of the act. But the felon, being asked no questions may well contend, when arraigned for the same offence, that no one had explained to him that he was disqualified; and that, on the contrary, some unauthorized persons had informed him that he was a qualified voter, and beso honestly believed. If the construction placed upon the act by the majority of the Court be correct, then the law leaves a loophole for convicts to escape the consequences of a false oath, while careful provision is made under that same section of the Constitution, and in the provisions of the same section of the act, to punish any inexperienced youth who may attempt to perpetrate the same *648fraud and resort to perjury to effect his object. If such is the proper interpretation of the law, it is neither fair nor just. If non-residents and infants are to be interrogated and subjected to the perils of conviction and punishment for perjury, much more must the Legislature have intended that safeguards should be interposed to prevent the lowest class of our people from exercising the highest and most important duty and privilege of a citizen.
Where one is charged with the misdemeanor of retailing spirits, the law makes it incumbent on him to show on the trial that he was licensed by the proper authorities of the Government to sell, if he would avail himself of that defense. So, where one enters upon land after being forbidden to do so, it is made incumbent on him when indicted to show if he can, as a defense, that he acted in good faith or under a license from the owner. State v. Gentry, at this Term. A similar rule applies in all cases where the matter of excuse or defense is peculiarly within the knowledge of the defendants. State v. Rogers at this Term. 1 cannot see how it imposes any peculiar hardship on a felon to throw upon him the burden of explaining that for good behavior he has been restored to the full enjoyment of the rights of citizenship. I think that every good citizen of the State, who is interested in the common welfare and desires to see elections conducted fairly and honestly, ought to prefer and would prefer to answer with head erect that there is no brand of infamy upon him rather than have his vote and power as a citizen neutralized by a convict, who is one of the vilest of the vile, because of the failure to subject the felon to the same sort of interrogation. No man ought to be ashamed to swear that he has never been convicted of a felony or infamous crime, and it is inconceivable that good men should be so extremely and foolishly sensitive as to object to such *649interrogation. But the fact that there may be such persons is no excuse for allowing the Constitution to be evaded and the purpose of the legislature to be thwarted.
To the foregoing dissent upon the merits I must add that the opinion which I have filed in Harkins v. Cathey sets forth my views as to the jurisdiction in this as well as in that case, with the difference that in Cathey’s case the justice who heard the case was called upon to pass on the title to an office.